                                          Case 3:20-cv-06625-TSH Document 25 Filed 09/03/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARICELA ROSAS,                                    Case No. 20-cv-06625-TSH
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     KILOLO KIJAKAZI,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On August 4, 2021, Plaintiff filed a motion for summary judgment. ECF No. 24. Pursuant

                                  14   to the September 22, 2020 Scheduling Order, the deadline for Defendant to file any opposition or

                                  15   counter-motion was September 1. ECF No. 5. As no response has been filed, the Court

                                  16   ORDERS Defendant to show cause why sanctions should not be imposed, including and up to

                                  17   granting Plaintiff’s motion, for failure to respond and failure to comply with court deadlines.

                                  18   Defendant shall file a declaration by September 10, 2021. Failure to file a response by September

                                  19   10 will be deemed an admission that Defendant does not oppose Plaintiff’s motion, and judgment

                                  20   will be entered accordingly.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: September 3, 2021

                                  24
                                                                                                    THOMAS S. HIXSON
                                  25                                                                United States Magistrate Judge
                                  26
                                  27

                                  28
